Title: To George Washington from Robert Hanson Harrison, 14 April 1781
From: Harrison, Robert Hanson
To: Washington, George


                        
                            Dr Sir
                            Philadelphia April 14th 1781
                        
                        As soon as I came to the City, I applied to Doctr Baker for such pinchers as Your Excellency wanted,
                            & finding he had but one pair, which he could not part with, I engaged him to procure a set. He has assured me he
                            has made diligent inquiry upon the occasion & has not been able to succeed. The matter, he says, will still be
                            retained in his mind and if he can find a pair, he will forward them to camp by the first Opportunity.
                        I have been detained here, ever since saturday Sennight by a painful indisposition, and though much better now,
                            do not know whether I shall be in condition, especially if the Weather continues so exceedingly cold & disagreable
                            to set out for four or Five days. This has prevented my going to the General Court on the Eastern Shore, at which I would
                            willingly have been, & which ought to have begun on Tuesday Morning, but whether it did, is a matter of doubt,
                            owing to the state of the Enemy in the Bay & the communication being, in a great degree, interrupted by them,
                            between the Two Shores. Colo. Grayson has just arrived from the Southward & tells me they have done much more
                            mischief up the River than I had heard of. He says they have burnt the whole of Colo. Barnes’s Houses near Leonard
                            Town—robbed several—and that he was told on the road they had proceeded up Potomack as far as the Mouth of Portobacco
                            Creek and burnt priest Hunter’s elegant buildings. They were there within Ten miles of my place. He also tells me a small
                            pickerooning Vessel had beeb at Alexandria to cut some Vessel out of the port, which had been captured,
                                after a chace of Sixty Miles down the River. What a defenseless condition are We
                            in, to be liable to be insulted by a mere barge, such a distance from the Enemy’s
                                post? Unless we should be so happy as to receive a reinforcement of Ships, & such as will
                            give our Allies, a superiority in these seas, I think, we shall experience infinite distress this Summer, both in Virginia
                            & Maryland Having been confined to the House ever since Monday week, I have had little or no
                            opportunity of hearing much about politics or public affairs. I believe however, all our embarrassments, with respect
                                to money, exist in full force, and how they are to be relieved, is a point as yet unsettled,
                            & which I fear is too much for our wisdom. The constituting of Boards of Finance &c. &c. seems to
                            be at an end, at least for the present. General StClair is here & has been much afflicted with the Gout. He and
                            General Wayne, and indeed All the Officers I have seen, have been using their best endeavours to get things in train for
                            advancing their Troops to the Southward. They are at a stand for Money, and I don’t know that they have a prospect of
                            getting any, as the Assembly broke up Two or three days ago, without having provided a Supply. The supreme Court is
                            sitting here, and I am just told the Grand Jury has found an information or Bill of Indictment against J.
                            Mease & West for their conduct after the evacuation of the City by the Enemy in
                            1778. I hope they will be made to pay through the Nose for their iniquities. It is strange, but it is
                                true, that several Men of high Character visit & are on terms of intimacy
                            still with Mease. There has not been an arrival from any quarter since I came here,
                            so that there is a dearth of news: There are Reports that Count DEstaing has sailed
                            from Brest with Thirty three ships of the line & that ten of them are for Us—but I
                            can’t find that these are well founded. I hope however we may expect succour. We never wanted it more. I request Your
                            Excellency to present me most respectfully to Mrs Washington and the Gentlemen of the family & to accept my best
                            wishes for your happiness. I am Dear Sir with the greatest Yr most Obed. st
                        
                            Rob: H: Harrison
                        
                    